SECOND AMENDMENT TO STEVIA FIRST CORP 2012 STOCK INCENTIVE PLAN

 

THIS SECOND AMENDMENT (“First Amendment”), effective as of June 9, 2014, hereby
amends the STEVIA FIRST CORP. 2012 STOCK INCENTIVE PLAN (the “Plan”) approved by
the directors and stockholders of Stevia First Corp. on the 3rd day of February
2012.

 

WHEREAS, this Second Amendment was approved by a majority of the stockholders
who submitted votes at the Stevia First Corp. annual stockholders meeting held
on June 9, 2014, and approved by the board of directors of Stevia First Corp. on
March 26, 2014.

 

NOW THEREFORE, the Plan is amended as follows:

 

1.Section 3(a) of the Plan is hereby replaced in its entirety by the following:

 

(a) Subject to the provisions of Section 10, below, the maximum aggregate number
of Shares which may be issued pursuant to all Awards (including Incentive Stock
Options) is eighteen million (18,000,000) Shares. The Shares to be issued
pursuant to Awards may be authorized, but unissued, or reacquired Common Stock.

 

2.All capitalized terms not defined herein have the same meaning as in the Plan.

 

3.Any and all provisions of the Plan not expressly modified herby shall remain
in full force and effect.

 

IN WITNESS OF THE FOREGOING, the undersigned hereby certifies this Second
Amendment effective as of the date first written above.

 

  By: /s/ Richard McKilligan   Name: Richard McKilligan   Title: Secretary

 

 

  